Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered June 21, 2011, convicting defendant upon his plea of guilty of the crime of enterprise corruption.
Defendant and numerous codefendants were charged in a 195-count indictment with various crimes resulting from their activities in furtherance of a drug trafficking operation. In satisfaction of the charges lodged specifically against him, defendant pleaded guilty to enterprise corruption and waived his right to appeal. In accordance with the plea agreement, he was sentenced as a second felony offender to 6 to 12 years in prison. Defendant appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
*1506Peters, EJ., Stein, Garry, Devine and Clark, JJ., concur.
Ordered that the judgment is affirmed, and application to be relieved of assignment granted.